Citation Nr: 1726155	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  16-43 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a neck injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado. 

In February 2017, the Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of PTSD that conforms to regulatory requirements.  

2. The Veteran does not have a current diagnosis of a neck disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for entitlement to service connection for a neck injury are not met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F. R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, required notice was provided by letter dated in March 2015.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The Veteran originally submitted his claim through the Fully Developed Claim (FDC) process.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible.  The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal. 

The Veteran has not been afforded an examination for his claimed neck injury.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003).  As will be discussed below, there is no evidence of current disability of the neck; nor is there evidence of in-service disease or evidence of an in-service neck injury, nor competent medical evidence suggesting a relationship between any current symptoms and active service.  Based on the facts of this case, VA has no duty to provide a VA examination or obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).

The Veteran was afforded a VA examination in connection for his PTSD claim for service connection.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and the medical opinion obtained in April 2015 is adequate with regard to the claim on appeal, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The psychologist considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims. 38 U.S.C.A. § 5103A (a)(2).

II. Service Connection 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a pre-existing disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304 (f).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3).  "Fear of hostile military activity" is defined to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire.  Id.  

In the February 2017 hearing, the Veteran testified while in Korea he made amphibious landings.  During one of those landings, while in Korea he came under enemy fire and feared for his life.  Also, while in Korea a "bouncing betty" antipersonnel mine blew up and knocked him unconscious.  He noticed that while out of active service he displayed different symptoms of PTSD.  He noticed symptoms such as waking up in sweats.  If the Veteran is asleep and someone enters the room, he becomes startled.  Once while asleep, his wife tried to wake him up and he almost grabbed her by the neck.  He also testified that he has not been treated by a psychologist or a psychiatrist. 

In June 2014 lay statement the Veteran's wife stated that when the Veteran was out of the service he sweated a lot in his sleep.  Sometimes she had to wake him up with a stick and call out his name because he would attack her.  

Service treatment records (STRs) do not reflect any findings or complaints of PTSD or any mental disability.  Nor is there evidence of a diagnosis of a mental health disability to include PTSD in service.  There is no evidence of the Veteran receiving treatment for PTSD or any mental disability in active service.  No such disability was noted at the time of the Veteran's separation examination from active service in September 1956. 

A December 2000 VA primary care outpatient note indicates that the Veteran was negative for a PTSD screening.  He answered no to the following questions: Have you had any nightmares about it or thought about it when you did not want to, tried hard not to think about it or went out of your way to avoid situations that remind you of it, were you constantly on guard, watchful, or easily startled, and do you feel numb or detached from others, activities, or your surroundings?  However, a October 2005 VA primary care provider note indicated that he answered that he had experienced an event that was frightening, horrible, or upsetting in the past month that made him have nightmares or thoughts about when he did not want to.  Yet, he answered no to feeling numb or detached from others.  During VA medical visits in March 2010, October 2010, October 2014, and May 2015 the PTSD screening test was negative.  See March 2010 VA Nursing Progress Note, October 2010 VA Primary Care Outpatient Note, October 2014 VA Preventative Health Screening, May 2015 VA Primary Care Resident Note.  

In April 2015, the Veteran was afforded a VA initial posttraumatic stress disorder examination.  The examiner reviewed the Veteran's STRs, medical records, and considered the Veteran's lay reports.  She stated that the Veteran's current symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria or any other mental health diagnosis.  She also noted that the Veteran does not have mental disorder that conforms to DSM-5 criteria.  She opined that the Veteran's claimed condition of PTSD is at least as likely as not due to the result of his combat experiences in Korea in 1954.  The Veteran did display many symptoms of PTSD; however, not enough were present in the past year and his symptoms have not caused significant impairment in his social or occupation or other important areas of functions currently or historically.  The evidence reflected that the Veteran was able to maintain stable employment and reported having a loving and connected relationship to others.  The examiner noted that PTSD is not necessarily a chronic condition and individuals can improve to the point they no longer suffer from the condition.  The Veteran reported that decades ago his symptoms were much worse and may have met the criteria for PTSD at that time but not at present time during the exam. 

A June 2015 VA mental health intake assessment ruled out PTSD as the principal diagnosis for the Veteran.  The Veteran reported several symptoms of PTSD.  These symptoms included waking up at night in panic, fear, and in sweats.  The Veteran reported that his wife used to have to poke him with a broomstick to wake him up.  He described the two in-service stressors that occurred while he served in Korea.  The Veteran admitted that at times he had angry outbursts and he yelled and cursed at people but denied ever being physically aggressive.  He adamantly declined taking medication and was uncertain whether he wanted any treatment for PTSD. 

The Veteran contends that he has PTSD due to multiple stressors from his service in Korea.  The Board finds that the claim for PTSD must be denied because the preponderance of the evidence reflects that he does not have a diagnosis of PTSD or any other psychiatric disorder.  Specifically, the psychologist who conducted the 2015 VA examination concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 PTSD criteria and indicated that there were no other mental disorder.  Additionally, the psychiatrist in the June 2015 VA mental health assessment ruled out PTSD as a diagnosis. 

Thus, on this record, the Board finds that the claim of service connection must be denied for lack of a diagnosis of PTSD.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Here, the more probative evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The only other evidence of record supporting this claim are the various general lay statements.  In this case, the Board finds that the Veteran and his wife are competent to report his symptoms and stressors.  However, they are lay persons and are not shown to be competent to establish that he has current disability.  In this case, the Veteran and his wife are not competent to diagnose any current PTSD or other psychiatric disorder.  The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 303.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Neck Injury

In the February 2017 hearing, the Veteran testified that while in Korea he injured his neck.  While moving too fast down a hill he fell and the tripod of his machine gun hit his neck.  Since that fall, his neck has continued to bother him. 

A June 2014 lay statement from CT, indicated that he served with the Veteran while in Korea.  He was there when the Veteran said that his neck was hurting because the tripod of his machine gun he was carrying when he fell.  A June 2014 lay statement from the Veteran's wife indicated that he complained of neck and shoulder pain.  A credible lay statement may establish what was seen, heard, and directly experienced.  The  Board finds that the lay statements provided are credible.  

Service treatment records do not reflect any findings or complaints of neck pain.  Nor is there evidence of trauma or injury in active service involving the Veteran's neck.  There is no evidence of treatment in active service for any neck injury disability.  No such disability was noted at the time of the Veteran's separation examination from active service in September 1956. 

A November 2001 VA primary care outpatient note indicates that the Veteran complained of on and off neck muscle spasms.  A March 2003 VA pre-operative note indicated the Veteran checked "no" for any neck problems.  A November 2006 VA clinic physician note indicated that the Veteran complained of pain in his neck after awaking.  A January 2012 VA emergency note revealed that the Veteran denied any neck pain or stiffness during that visit.  In March 2015 VA audiology consult, the Veteran reported that he had three neck injuries in a motor vehicle accident.  During a January 2016 VA telephone encounter, the Veteran left a message for his doctor that the acupuncture was not helping his back and neck pain. 

Regarding a current disability, the record includes service treatment records dating from September 1953 through September 1956.  These STRs did not show any indication that the Veteran had any complaints of neck pain, nor is there evidence of trauma or neck injury in service.  In addition, VA post service treatment records do not show treatment or a diagnosis of a neck disability.

The only evidence of record supporting this claim for a current disability is the various general lay statements.  In this case, the Board finds that the Veteran, his wife and CT are competent to report his symptoms.  However, they are lay persons and are not shown to be competent to establish that he has current disability.  In this case, the Veteran, his wife, and CT are not competent to diagnose any current neck injury.  The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson.  In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In regards to this case, the Veteran contends that he has had pain in his neck since severing in Korea.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999).  Therefore, service connection is not warranted. 

The Court has specifically disallowed service connection where there is no present disability: "Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim [for service connection]." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As post-service records do not demonstrate a current diagnosis of a neck disability, service connection cannot be granted. 

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply. Service connection is not warranted.


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied. 

Entitlement to service connection for a neck injury is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


